Citation Nr: 0126680	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  99-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from May 1971 to 
June 1973.  

Service connection was denied for residuals of a head injury 
and an acquired psychiatric disorder by a February 1975 
rating decision, which became final when the appellant did 
not file an appeal of the decision within one year after 
receiving notification thereof in March 1975.  

The appellant's current appeal came before the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied service connection for 
residuals of a head injury and for an acquired psychiatric 
disorder secondary to the claimed head injury.  The RO's 
denial of the claims in June 1998 was on the basis that while 
the appellant had sustained a head injury in service, it had 
been due to his own willful misconduct and, therefore, was 
not incurred in the line of duty, which prevented a grant of 
service connection.  The Board subsequently issued an 
appellant decision in February 2000 which concluded that the 
appellant's inservice head injury had not been due to willful 
misconduct but, rather, had been incurred in line of duty.  
Thereafter, as part of its February 2000 decision, the Board, 
noting that the issues of entitlement to service connection 
for residuals of a head injury and an acquired psychiatric 
disorder had been denied in the February 1975 rating decision 
that had become final, remanded the issues in order to have 
the RO make a determination as to whether new and material 
evidence had been submitted to reopen the claims.  The RO 
issued a Supplemental Statement of the Case which determined 
that new and material evidence had not been submitted and, 
therefore, the claims were not reopened.  

FINDINGS OF FACT

1.  Service connection for residuals of a head injury was 
denied in a February 1975 rating decision that became final 
when the appellant failed to timely file an appeal of the 
decision.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for residuals 
of a head injury.  

3.  Service connection for an acquired psychiatric disorder 
was denied in a February 1975 rating decision that became 
final when the appellant failed to timely file an appeal of 
the decision.  

4.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the February 1975 
rating decision is new and material, and the claim for 
service connection for residuals of a head injury is 
reopened.  38 U.S.C.A. §§  1110, 5108, 7105(c) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2001).  

2.  The evidence received by VA since the February 1975 
rating decision is new and material, and the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. §§  1110, 5108, 7105(c) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has residuals of a head injury 
he sustained in service.  He also claims that he has an 
acquired psychiatric disorder that is due to the inservice 
head injury.  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  Should such new and material evidence 
be presented or secured with respect to the claim, it shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 3.104(a), 20.302(a).  

When a claimant seeks to reopen a previously, finally denied 
claim, VA must first determine whether the additional 
evidence submitted is new and material.  If so, then VA will 
evaluate the merits of the claim after ensuring that the 
broad duty to assist under 38 U.S.C.A. § 5103A has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  "New" 
evidence means more than evidence that has not previously 
been included in the claims folder or that is merely 
cumulative; it must present new information.  38 C.F.R. § 
3.156 (a).  The evidence must also be material, bearing 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
it must be considered in order to fairly decide the merits of 
the claim, by itself or in connection with previously 
assembled evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

I.  Residuals of a Head Injury

As the last final disallowance of the appellant's claim of 
entitlement to service connection for residuals of a head 
injury was a February 1975 rating decision, the Board must 
determine whether new and material evidence has been received 
subsequent to the February 1975 rating decision sufficient to 
reopen that claim.  

The evidence of record at the time of the February 1975 
rating decision included the appellant's service medical 
records, which the RO determined did not show any complaint 
or finding of a head injury, a January 1975 VA medical 
examination report that indicated normal neurological 
findings, and a report of a VA psychiatric examination, also 
performed in January 1975, which contained history provided 
by the appellant of having sustained a head injury in service 
when he was struck from behind with a wrench, and of 
experiencing constant headaches on the top and left side of 
the scalp that caused a great deal of stress and which were 
worse with anxiety and under pressure.  The February 1975 
rating decision denied the claim of entitlement to service 
connection for residuals of a head injury on the basis that 
the service medical records did not show that the appellant 
had sustained a head injury.  

The evidence submitted since the February 1975 rating 
decision includes the following: statements from the 
appellant's two sisters, dated in December 1997, that 
described how the appellant had returned from service with 
his head bandaged and complaining of headaches; a statement 
from a fellow serviceman, D. Cameron, also dated in December 
1997, that noted he had been stationed at Ft. Knox in June 
1973 with the appellant when he sustained a head injury; a 
transcript of testimony provided by the appellant, his 
spouse, and his mother at a December 1997 Regional Office 
hearing, which described his head injury in service and his 
associated problems after service; a transcript of testimony 
from the appellant and his spouse at a November 1999 video 
conference hearing concerning the appellant's inservice head 
injury and his problems thereafter; and VA outpatient records 
dated from December 1999 to January 2000 which showed the 
appellant reported in December 1999 that he had experienced 
daily headaches for the past nine years and increased 
nightmares about being hit in the head.  

After reviewing the evidence submitted since the February 
1975 rating decision pertaining to the appellant's claim for 
service connection for residuals of a head injury, the Board 
finds that it is new and material because it indicates that 
he sustained a head injury in service, which was incurred in 
the line of duty, and it provides a link between the 
inservice head injury and the complaint of headaches since 
service, which have become a daily occurrence over the past 
eleven years.  Accordingly, the Board reopens the claim of 
entitlement to service connection for residuals of a head 
injury.  38 U.S.C.A. §§ 5107, 5108, 7105(d); 38 C.F.R. 
§ 3.156.  However, the Board believes that additional 
evidence must be obtained before it can render a decision 
regarding the claim.  To decide the claim on the merits at 
this time would be prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  An Acquired Psychiatric Disorder

As the last final disallowance of the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disorder was the February 1975 rating decision, the Board 
must determine whether new and material evidence has been 
received subsequent to the February 1975 rating decision 
sufficient to reopen that claim.  

The evidence of record at the time of the February 1975 
rating decision included the appellant's service medical 
records, which the RO determined did not show the presence of 
an acquired psychiatric disorder, a November 1974 outpatient 
record from a VA neuropsychiatric clinic that showed a 
complaint of apprehension and anxiety, and the report of the 
January 1975 VA psychiatric examination that noted the 
appellant's complaints of being short tempered and irritable, 
and which diagnosed him with anxiety neurosis.  The February 
1975 rating decision denied the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the basis that the evidence of record did not 
show the presence of any psychiatric disorder in service.  

The evidence submitted since the February 1975 rating 
decision includes the following: the December 1997 statements 
from the appellant's two sisters that described the appellant 
as being nervous and unable to sleep when he had returned 
home on leave during the Summer of 1972 and as still being 
nervous on his return after service; a report of a VA period 
of hospitalization in May 1992 that included a diagnosis of 
depression with suicidal and homicidal ideations; an April 
1993 VA outpatient record that indicated the appellant had 
PTSD secondary to a barge accident; an October 1993 medical 
statement from H. R. Nail. M.D. that diagnosed major 
depression with psychotic features; a June 1994 medical 
statement from O. Sanders, M.D., that diagnosed major 
depression with PTSD; and the December 1997 and November 1999 
hearing transcripts that described the appellant's 
psychiatric problems in service and thereafter.  

Also presented since the February 1975 rating decision were a 
July 1994 VA psychiatric examination report, VA outpatient 
records dated in December 1999 and January 2000, and a 
December 2000 medical statement from W. G. Clark, M.D., a 
psychiatrist.  The July 1994 examination report included 
history provided by the appellant that included the 
following: being agitated, nervous, hyper-alert, and 
apprehensive in 1973 or 1974; being treated for several 
months after service at a California psychiatric outpatient 
facility; receiving outpatient psychiatric treatment in the 
1980's at the Jackson, Mississippi, VA Medical Center (VAMC); 
treatment for one month at the Jackson VAMC psychiatric ward 
in 1990 for complaints of nightmares and homicidal/suicidal 
ideations; and readmission for one month of treatment at the 
Jackson VAMC psychiatric ward in 1991 for alcohol abuse, 
inability to sleep, and nightmares.  The examination report 
noted that the appellant described nightmares concerning an 
August 1990 barge accident, and that he was unable to 
describe any significant sequelae from the head injury in 
service.  The VA outpatient records dated in December 1999 
and January 2000 included diagnoses by nurse practitioners of 
anxiety (December 1999), PTSD (December 1999), and dysthymia 
(January 2000).  In his December 2000 medical statement, Dr. 
Clark reported that he had treated the appellant since 
October 24, 2000, for severe anxiety, depression, and sleep 
difficulty that had persisted since the inservice head 
injury, and that the appellant had experienced problems with 
depression symptoms, as evidenced by his intense fear, 
flashbacks, and nightmares.  

After reviewing the evidence submitted since the February 
1975 rating decision pertaining to the appellant's claim for 
service connection for an acquired psychiatric disorder, the 
Board finds that it is new and material because it provides a 
link between his current psychiatric problems and service, 
indicates psychiatric treatment since service, and raises the 
possibility that he may have PTSD that was caused by the head 
injury in service.  Accordingly, the Board reopens the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108, 7105(d); 
38 C.F.R. § 3.156.  However, the Board believes that 
additional evidence must be obtained before it can render a 
decision regarding the claim.  To decide the claim on the 
merits at this time would be prejudicial to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence has been submitted to reopen the 
claims of entitlement to service connection for residuals of 
a head injury and an acquired psychiatric disorder.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
supra.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for his residuals of a head 
injury and acquired psychiatric disorder since 
service, and, if possible, specify the 
appropriate dates of treatment.  Then, after 
any necessary authorization is obtained from 
the appellant, the RO should obtain copies of 
all treatment reports not already of record for 
the appellant from the health care providers 
identified and associate them with the claims 
file.  

2.  The appellant should be afforded a VA 
neurological examination for the purpose of 
determining the diagnosis of any disorders 
caused by his head injury.  The claims folder 
and a copy of this decision/remand must be made 
available to and reviewed by the examiner prior 
to the examination.  The examiner should be 
requested to express an opinion as to whether 
it is as likely as not that the appellant has 
residuals of the head injury he sustained in 
service.  The examiner should provide complete 
rationale for all conclusions reached.  

3.  The appellant should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any psychiatric disorders.  The 
entire claims folder and a copy of this 
decision/remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be requested 
to express an opinion as to whether it is as 
likely as not that the appellant has an 
acquired psychiatric disorder that began during 
or was caused by his military service.  If the 
examiner determines that a diagnosis of PTSD is 
appropriate, then he should specify whether the 
head injury in service is the stressor that 
produced the PTSD.  The diagnosis should be in 
accordance with DSM-IV(tm).  The examiner should 
provide complete rationale for all opinions.  

4.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be furnished a Supplemental Statement of the Case, and 
they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

